 MID-SOUTH PACKERS, INC.Mid-South Packers, Inc.andAmalgamated Meat Cutters andButcher Workmen of North America,AFL-CIOand Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local Union#591,1 Joint Petitioners..Case No. 32-RC-1096. April 17,1958DECISION AND DIRECTION OF ELECTIONUpon a joint petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning.]Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.iAt the hearing the Joint Petitioners moved to amend the petition by deleting the desig-nation AFL-CIO which originally appeared after Local Union #591, on the grounds thatafter the filing of the petition, the Teamsters had been expelled from the AFL-CIO. TheEmployer objected to the amendment and moved to dismiss the petition on the groundsare not in compliance with the filing requnements of the Act ; (2) the portion of the show-ing of interest obtained by the Teamsters prior to its expulsion cannot serve as a showingof interest on its behalf after expulsion ; (3) the Joint Petitioners do not intend to bar-gain jointly on behalf of the employees in the bargaining unit hereinafter found appropri-ate; and (4) the deletion of the designation AFL-CIO from the name of the Teamsterswill not correct the misleading impression as to the Teamsters' status cleated by per-mitting it, a union expelled from the AFL-CIO, to appear on the ballot jointly with aunion affiliated with the AFL-CIO.The hearing officer referred the motion to dismiss tothe Board.We find no merit in the Employer's motion.With respect to (1) where ashere two unions desire to act as joint bargaining representatives, and each will appear onthe ballot, there is no necessity that whatever organizing instrumentality they may haveutilized in organizing the employees, constitute a labor organization, or itself be in com-pliance with the filing requirements of the ActVanadium Corporation of America,117NLRB 1390;accord,Sterling Processing Corporation,119 NLRB 1783.With respectto (2) we are administratively satisfied that the number of authorization cards designat-ing the Meat Cutters as representative is alone sufficient to support the joint petit.on.It is immaterial whether the authorization cards indicate a desire for individual or jointrepresentation;The Stickless Corporation,115 NLRB 979;Herman M.Bi own ServiceCompany,115 NLRB 1371 ;Central Soya Company, Inc.,115 NLRB 1525, or that theydesignate only one labor organization;Stratford Furniture Corporation,115 NLRB 739In connection with (3) the Employer offered to prove that the Joint Petitioners had neverbefore bargained jointly and had in fact made no provision for conducting joint bargainingnegotiations in the event that they win the election.The hearing officer properly deniedthe offer of proof.The Stickless Corporation,supra.The Joint Petitioners indicated onthe record their readiness to represent the employees as joint representatives.Their nameswill appear jointly on the ballot, and if successful in the election, they will be certifiedjointly, and the Employer may then insist that they do in fact bargain jointly for suchemployees as a single unit.With respect to (4) we find that the deletion of the designa-tion AFL-CIO from the Teamsters' name adequately apprises the employees of the factthat that organization no longer is affiliated with the AFL-CIO.Accordingly, for theforegoing ieasons we deny the Employer'smotion to dismiss the petition.120 NLRB No. 70. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the processingof meat products.The Joint Petitioner seeks to representa unit ofall production andmaintenanceemployees including truckdrivers, their helpers, and dockcheckers.They would exclude and the Employer would include lead-men and salesmen.Leadmen:In each of its eight departments the Employer employsa leadman, who spends all of his time performing production work.He receives 5 cents an hour more than other employees in the depart-ment, but otherwise receives the same benefits and works under similarconditions.He has no authority effectively to recommend hiring,firing, or disciplining of employees, or toprocess grievances.He isin charge of the department in the absence of the foreman, but therecord is devoid of any indication that at such times he is clothed withthe supervisory authority of the foreman.We find thatleadmen arenot supervisors and we shall include them in the unit.Salesmen:The Employer employs approximately23 salesmen.Thesalesmen drive their own cars and solicit new business, take ordersfrom old customers, and arrange displays.They are compensated ona fixed-salary-plus-commission basis. Some of the salesmen report intothe plant daily, others on a weekly basis, and still others on a monthlybasis.On infrequentoccasions a salesmanmay be utilized as a truck-driver, and vice versa. Salesmen and truckdrivers are under differentimmediate supervision.The Employer's president testified that itssalesmen perform substantially the same duties at this time as theydid in 1954 when the Board excluded them from the unit over theobjections of the Employer.' In view of the foregoing, we find thatsalesmen do not have a sufficient community of interest with otheremployees in the unit to warrant their inclusion, and we shall excludethem.4We find that the following unit is appropriate for purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act: Allproduction and maintenance employees at the Employer's Tupelo,9Representatives of each of the Joint Petitioners testifiedthat theJoint Petitionersare organizationsthat existfor the purpose of organizing employees and negotiating withthe employers of such employeesconcerning the wages, hours, and working conditions ofthe employees.8 Case No. 32-RC-763, issued July 29, 1954, not published.4Mid-SouthPackers, Inc,Case No. 32-RC-763,supra.Cf.ParrotPacking Company,112NLRB 1432, whereBoard excluded driver-salesmen from unit which includedtruckdrivers. FOOD FAIR STORES, INC.497Mississippi, plant, including truckdrivers, truckdriver helpers, dockcheckers, and leadmen, but excluding salesmen, office clerical em-ployees, foremen, watchmen-guards, cattle buyers, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]Food Fair Stores, Inc.'andOffice Employees International Union,LocalNo. 128, AFL-CIO, Petitioner.Case No. 12-RC-237. April17,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelationsAct, a hearingwas held before Herbert N.Watterson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connectionwiththis case to a three-memberpanel [ChairmanLeedom and Members Bean and Fanning].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commercewithinthe meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and(7) of the Act.The Petitioner seeks to represent about 135 office clerical employeesatFood Fair'sSouthern Division main office,warehouse buildingoffice,maintenance shop building office, and employment office, alllocated in Miami,Florida.It would also include office clericals atLady Fair Bakery Company, Inc., a wholly owned subsidiary ofFood Fair, located at Miami, Florida.Food Fair agrees generallythat the unit is appropriate,but would include 10 office clericalemployees of its 2 other wholly owned subsidiaries,Simon Tobaccoand Candy Company, and Merchant Green Trading Stamp of Florida,Inc., and 2 office clerical employees of Food Fair Stores, Inc., FederalCredit Union.'Food Fair,a Pennsylvania corporation,operates retail food storesthroughout the United States. Its operations in Miami, Florida,1Hereinafter called Food Fair2Hereinafter called Simon, Merchant, and Credit Union, respectively.120 NLRB No. 72.483142--59-vol. 120-33